Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Group I is drawn to “pooling a first radio resource of a first multi-RAT node with a second radio resource of a second multi-RAT node wherein the first and second multi-RAT nodes are communicatively coupled so as to form a mesh network; maintaining a connection to an upstream network device; and managing the pooled resources so that the upstream network device interfaces with the pooled resources as a single base station” as classified in CPC H04W 24/02.
Group II is drawn to “receiving a location request for a UE from a first network; using a network attachment information for a second network to locate the UE; and sending a paging message to the UE based on the network attachment information for the second network” as classified in CPC H04W 36/32. 
The species are independent or distinct because group I reciting “pooling a first radio resource of a first multi-RAT node with a second radio resource of a second multi-RAT node wherein the first and second multi-RAT nodes are communicatively coupled so as to form a mesh network; maintaining a connection to an upstream network device; and managing the pooled resources so that the upstream network device interfaces with the pooled resources as a single base station” and group II reciting “receiving a location request for a UE from a first network; using a network attachment information for a second network to locate the UE; and sending a paging message to the UE based on the network attachment information for the second network”. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE YOUNG LEE whose telephone number is (571)270-3936.  The examiner can normally be reached on (571) 270-3936.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE Y LEE/Primary Examiner, Art Unit 2466